Citation Nr: 0942051	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  03-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
tension headaches.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1978 to 
February 1979, from January 1991 to March 1991, and from July 
1991 to October 1991.

The matter of entitlement to TDIU comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the RO in St. Louis, Missouri, which, in 
pertinent part, denied the claim.  The matter of an increased 
rating for tension headaches comes from a December 2005 
rating decision which continued the current 30 percent 
disability rating.

The Board remanded this case in September 2006.  Following 
additional development, the Board issued an October 2007 
decision denying the appellant's claims.  

This matter is now before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2009 Order, the Court 
endorsed a March 2009 joint motion for remand, vacated the 
October 2007 Board decision that denied the instant claims, 
and remanded the matter for compliance with the instructions 
in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In September 2006, the Board issued a decision which remanded 
the instant claims.  The Board reviewed the evidence of 
record and found that additional development is required in 
order to satisfy VA's duty to assist with respect to the 
appellant's claim of entitlement to an increased rating for 
tension headaches.  The appellant reported headache 
symptomatology consistent with the criteria for the next-
higher 50 percent evaluation for tension headaches under 
Diagnostic Code 8100.  In an August 2005 statement, he 
reported that his headaches were progressively worsening.  He 
stated that he suffered at least 2 to 3 completely 
prostrating attacks per week.  On VA examination in October 
2005, the appellant complained of headache flares occurring 3 
to 4 times per week, accompanied by intense pain.  He stated 
that some headaches were so severe that they caused him to 
cry.

The VA examiner in October 2005 expressed an opinion that it 
was at least as likely as not that the appellant's tension 
headaches were "more severe due to left maxillary 
sinusitis."

In denying the appellant's request for an increased 
evaluation, the RO, in its December 2005 rating decision, 
stated that the increased headache symptoms were temporary.  
The Board considered the evidence of record unclear as to 
whether the symptoms associated with the appellant's 
maxillary sinusitis are themselves chronic.  Therefore, the 
Board found that clarification was required regarding the 
March 2006 VA opinion.

The Board remanded for a supplemental opinion.  The Board 
specifically instructed that the examiner 

"should state whether it is at least as likely as 
not that the increase in severity of headaches is 
chronic, or whether it is a transitory symptom of 
the maxillary sinusitis.  Moreover, if the 
increase in severity is chronic, the examiner 
should state, to the extent possible, whether the 
objective evidence is consistent with a finding of 
tension headaches manifested by very frequent 
completely prostrating and prolonged attacks.  In 
this vein, it would be useful if the examiner 
could state how many minutes a "prolonged 
attack" would last.  Any opinions should be 
supported by a clear rationale consistent with the 
evidence of record."  

According to the JMR, the opinion obtained on remand was 
inadequate for failure to state a rationale.  The opinion was 
considered a bare conclusion.  Therefore, the JMR instructs 
that further remand is warranted.  

The Board has reviewed the claims file and the more recent VA 
examination report in association with another increased 
rating for headaches claim.  This report does not address the 
above question.  The Board remands for further clarification 
on the above question.  The Board must also remand the TDIU 
claim.  The appellant's claim of entitlement to TDIU is 
inextricably intertwined with the appellant's increased 
rating claim, this issue cannot be adjudicated by the Board 
at present, and must also be REMANDED for consideration 
following action on the appellant's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. Request that the VA examiner who 
evaluated the appellant in October 2005 to 
elaborate on the finding that the 
appellant's headaches had become more 
severe due to maxillary sinusitis.  
Specifically, she should state whether it 
is at least as likely as not that the 
increase in severity of headaches is 
chronic, or whether it is a transitory 
symptom of the maxillary sinusitis.  
Moreover, if the increase in severity is 
chronic, the examiner should state, to the 
extent possible, whether the objective 
evidence is consistent with a finding of 
tension headaches manifested by very 
frequent completely prostrating and 
prolonged attacks.  In this vein, it would 
be useful if the examiner could state how 
many minutes a "prolonged attack" would 
last.  Any opinions should be supported by 
a clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with this 
inquiry.

If the VA examiner who evaluated the 
veteran in October 2005 is not available 
for comment, then another comparably 
qualified examiner may respond in her 
place, following a review of the claims 
folder.  In either case, if it is 
determined that additional objective 
examination is necessary in order to fully 
respond to the above queries, then such 
examination should be scheduled.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

